    Case 18-40295         Doc 458       Filed 02/11/20 Entered 02/11/20 16:00:10                       Desc Main
                                        Document      Page 1 of 10



                        IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

IN RE:                            §
                                  §
REMARKABLE HEALTHCARE OF          § Chapter 11
CARROLLTON, LP et al. 1,          § Case No. 18-40295
                                  § (Jointly Administered)
                Debtors.          §
                                  §
                                  §
LARRY A. LEVICK, LITIGATION       §
TRUSTEE OF THE UNSECURED          §
CREDITORS’ LITIGATION TRUST       §
(A/K/A THE REMARKABLE LITIGATION §
TRUST),                           §
                                  §
                Plaintiff,        §
                                  §
v.                                §        ADVERSARY No. __________
                                  §
NORTH AMERICAN ADMINISTRATORS, §
LP, LUCENT HEALTH SOLUTIONS, LLC, §
and LUCENT HEALTH CARE            §
MANAGEMENT, LLC,                  §
                                  §
                Defendants.       §

                           COMPLAINT TO AVOID
           PREFERENTIAL TRANSFERS AND/OR FRAUDULENT TRANSFERS


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, Larry A. Levick, Litigation Trustee of the Unsecured Creditors’ Litigation

Trust (a/k/a the Remarkable Litigation Trust)(the “Trustee”) pursuant to the Chapter 11 Plan of

Reorganization of Remarkable Healthcare of Carrollton, LP, and files this, his Complaint to Avoid



1
  The Debtors in these jointly-administered chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Remarkable Healthcare of Carrollton, LP (5960), Remarkable Healthcare of Dallas,
LP (3418), Remarkable Healthcare of Fort Worth, LP (1650), Remarkable Healthcare of Seguin, LP (4566), and
Remarkable Healthcare, LLC (5142).
_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 1
 Case 18-40295       Doc 458      Filed 02/11/20 Entered 02/11/20 16:00:10            Desc Main
                                  Document      Page 2 of 10



Preferential and/or Fraudulent Transfers and, in support of same, would respectfully show the

Court as follows:

                                       I. JURISDICTION

       1.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1334 and 157 and 11 U.S.C.

§§ 544, 547, 548, and 550. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A), (B),

(F), (H) and (O).

                             II. PROCEDURAL BACKGROUND

       2.      On February 12, 2018 (the “Petition Date”), Remarkable Healthcare of Carrollton,

LP and the related affiliates (the “Debtors”) filed a voluntary petition for relief under chapter 11

of title 11 of the United States Code commencing the above-captioned cases (the “Chapter 11

Cases”).

       3.      On May 15, 2019 the Debtors filed their Chapter 11 Plan of Reorganization as

Modified May 13, 2019 (the “Plan”) [Dkt.355], which formed the Unsecured Creditors’ Litigation

Trust (a/k/a the Remarkable Litigation Trust)(the “Trust”). The Order confirming the Modified

Plan was entered on May 16, 2019 [Dkt.359].

       4.      The Plan went effective on June 12, 2019, according to the Notice of Effective Date

(the “Effective Date”) [Dkt.373] filed on June 13, 2019.

       5.      Upon the Effective Date, the Trustee was authorized under the Plan and the Trust

to, among other things, prosecute any Estate Actions including but not limited to actions arising

under Chapter 5 of the Bankruptcy Code.

                                              III. PARTIES

       6.      Larry A. Levick, Trustee, is the Plaintiff in this adversary proceeding.




_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 2
 Case 18-40295       Doc 458     Filed 02/11/20 Entered 02/11/20 16:00:10           Desc Main
                                 Document      Page 3 of 10



       7.     North American Administrators, LP., (“North American”) is a party-in-interest

and a Defendant in this adversary proceeding.

       8.     Lucent Health Solutions, LLC, (“Lucent Health Solutions”) is, on information and

belief, a successor-in-interest to North American and a Defendant in this adversary proceeding.

       9.     Lucent Health Care Management, LLC, (“Lucent Health Care Management,”

individually and collectively along with North American and Lucent Health Solutions,

“Defendant”) is, on information and belief, a successor-in-interest to North American and a

Defendant in this adversary proceeding.

                                          IV. BACKGROUND

       10.    Prior to the Petition Date, Debtor Remarkable Healthcare of Carrollton, LP made

payments or transfers to Defendant North American during the ninety (90) day period prior to the

Petition Date (“Preference Period”) including, but not limited to, payments or transfers totaling

no less than $18,779.48 (“RHC Transfers”). Specifically, Remarkable Healthcare of Carrollton,

LP made the following transfers to North American:


                                 11/16/2017     $    6,983.32

                                 12/11/2017     $    5,898.08
                                  1/26/2018     $    5,898.08



       11.    Additionally, prior to the Petition Date, Debtor Remarkable Healthcare of Dallas,

LP, made payments or transfers to Defendant North American during the Preference Period

including, but not limited to, payments or transfers totaling no less than $28,723.68 (“RHD

Transfers”). Specifically, Remarkable Healthcare of Dallas, LP made the following transfers to

North American:


_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 3
 Case 18-40295       Doc 458    Filed 02/11/20 Entered 02/11/20 16:00:10          Desc Main
                                Document      Page 4 of 10



                                  11/16/2017   $     10,226.12
                                  12/11/2017   $      9,577.56
                                   1/26/2018   $      8,929.00


       12.    Additionally, prior to the Petition Date, Debtor Remarkable Healthcare of Fort

Worth, LP, made payments or transfers to Defendant North American during the Preference Period

including, but not limited to, payments or transfers totaling no less than $78,167.47 (“RHFW

Transfers”). Specifically, Remarkable Healthcare of Fort Worth, LP made the following transfers

to North American:

                               1/26/2018   $    27,213.80
                             11/16/2017    $    25,916.68
                             12/11/2017    $    25,036.99


       13.    Additionally, prior to the Petition Date, Debtor Remarkable Healthcare of Seguin,

LP, made payments or transfers to Defendant North American during the Preference Period

including, but not limited to, payments or transfers totaling no less than $50,886.44 (“RHS

Transfers”). Specifically, Remarkable Healthcare of Seguin, LP made the following transfers to

North American:



                                  11/16/2017   $     14,705.00

                                  12/11/2017   $     18,384.48
                                   1/26/2018   $     17,796.96


       14.    Additionally, prior to the Petition Date, Debtor Remarkable Healthcare LLC, made

payments or transfers to Defendant North American during the Preference Period including, but




_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 4
 Case 18-40295        Doc 458      Filed 02/11/20 Entered 02/11/20 16:00:10         Desc Main
                                   Document      Page 5 of 10



not limited to, payments or transfers totaling no less than $19,564.41 (“RHLLC Transfers”).

Specifically, Remarkable Healthcare, LLC made the following transfers to North American:

                                1/26/2018   $    7,384.54
                               11/16/2017   $    8,269.26
                               12/11/2017   $    3,910.61


       15. Any and all transfers made to the Defendant or on its behalf during the Preference

Period, including but not limited to the RHC Transfers, the RHD Transfers, the RHFW Transfers,

the RHS Transfers, and the RHLLC Transfers, are collectively referred to as the “90-Day

Transfers.”

                                     V. COUNT ONE
                                PREFERENCE – 11 U.S.C. § 547

       16.     Plaintiff realleges and incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

       17.     As to the Defendant North American, and for each of the 90-Day Transfers to said

Defendant, the 90-Day Transfers were transfers of property of the Debtor that made the transfer.

       18.     As to the Defendant North American, and for each of the 90-Day Transfers to said

Defendant, the 90-Day Transfers were made to or for the benefit of the creditor of the Debtor that

made the transfer.

       19.     As to the Defendant North American, and for each of the 90-Day Transfers to said

Defendant, the 90-Day Transfers were made by the Debtor that made the transfer for or on account

of an antecedent debt owed by the Debtor that made the transfer to the creditor before the 90-Day

Transfers were made.

       20.     As to the Defendant North American, and for each of the 90-Day Transfers to said

Defendant, the 90-Day Transfers were made on or within ninety (90) days before the Debtor filed

_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 5
 Case 18-40295        Doc 458     Filed 02/11/20 Entered 02/11/20 16:00:10            Desc Main
                                  Document      Page 6 of 10



bankruptcy or between ninety days and one year before the date of the filing of the Petition if such

creditor at the time of such transfer was an insider.

       21.     As to the Defendant North American, and for each of the 90-Day Transfers to said

Defendant, at the time the 90-Day Transfers were made, Debtor that made the transfer was

insolvent.

       22.     As to the Defendant North American, and for each of the 90-Day Transfers to said

Defendant, the 90-Day Transfers enabled the Defendant to receive more than it would have

received under Chapter 7 of the Bankruptcy Code if the payment had not been made, and if the

Defendant had received payment as provided under the Bankruptcy Code.

       23.     By reason of the foregoing, the Trustee sues to avoid all 90-Day Transfers to the

Defendant pursuant to 11 U.S.C. §§ 547 and 550.

       24.     Defendants Lucent Health Solutions and Lucent Health Care Management are

liable as successors in interest to Defendant North American.

                                 VI. COUNT TWO
                        FRAUDULENT TRANSFER—11 U.S.C. § 548

       25.     Plaintiff reincorporates the allegations contained in paragraphs 1 through 2 of the

Complaint.

       26.     Alternatively, the transfers that were made or the obligations incurred by the Debtor

that made such transfers—including but not limited to the 90-Day Transfers plus all other transfers

made or obligations incurred within two years of the date of the petition (“Two-Year

Transfers”)—were made or incurred with actual intent to hinder, delay, or defraud entities to

which the Debtor that made such transfer was or became, on or after the date that Two-Year

Transfers were made or such obligations incurred, indebted.



_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 6
 Case 18-40295       Doc 458     Filed 02/11/20 Entered 02/11/20 16:00:10            Desc Main
                                 Document      Page 7 of 10



       27.     Alternatively, the Debtor that made the transfers received less than a reasonably

equivalent value in exchange for such Two-Year Transfers made or such obligations incurred; and

       (a)     the Debtor that made such Two-Year Transfers was insolvent on the date that such

       Two-Year Transfers were made, or such obligations incurred, or became insolvent as a

       result of such Two-Year Transfers or obligations,

       (b)     the Debtor that made such Two-Year Transfers was engaged in business or a

       transaction, or was about to engage in business or a transaction, for which any property

       remaining with the Debtor that made such Two-Year Transfer was an unreasonably small

       capital, or

       (c)     such Debtor intended to incur, or believed that such Debtor would incur, debts that

       would be beyond that Debtor’s ability to pay as such debts matured.

       28.     By reason of the foregoing, the Trustee sues to avoid all Two-Year Transfers made

to Defendant North American Administrators or obligations incurred, and to recover the Two-

Year Transfers or the value thereof from the Defendants pursuant to 11 U.S.C. §§ 548 and 550.

       29.     Defendants Lucent Health Solutions and Lucent Health Care Management are

liable as successors in interest to Defendant North American.

                V. COUNT THREE – FRAUDULENT TRANSFERS – 11 U.S.C. § 544

       30.     Plaintiff reincorporates the allegations contained in paragraphs 1 through 29 of the

Complaint.

       31.     Alternatively, pursuant to Texas Business and Commerce Code 24.001 et seq. made

applicable by 11 U.S.C. § 544(b)(1), the transfers that were made or the obligations incurred by

the Debtor that made such transfers—including but not limited to the 90-Day Transfers plus all

other transfers made or obligations incurred within four years of the date of the petition (“Four-


_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 7
 Case 18-40295        Doc 458     Filed 02/11/20 Entered 02/11/20 16:00:10          Desc Main
                                  Document      Page 8 of 10



Year Transfers”)—were made or incurred with actual intent to hinder, delay, or defraud entities

to which the Debtor that made such transfer was or became, on or after the date that Four-Year

Transfers were made or such obligations incurred, indebted.

       32.      Alternatively, the Debtor that made such Four-Year Transfers received less than a

reasonably equivalent value in exchange for such Four-Year Transfers made or such obligations

incurred; and

       (a)      the Debtor was engaged in business or a transaction, or was about to engage in

       business or a transaction, for which the remaining assets of the Debtor were unreasonably

       small in relation to the business or transaction, or

       (b)      the Debtor intended to incur, or believed or reasonably should have believed that

       the Debtor would incur, debts that would be beyond the Debtor’s ability to pay as such

       debts became due.

       36.      Alternatively, for each Four-Year Transfer made or obligation incurred by the

Debtor, the Debtor made the Four-Year Transfers or incurred the obligation

       (a)      without receiving a reasonably equivalent value in exchange for the Four-Year

       Transfers or obligation, and the Debtor was insolvent at that time or the Debtor became

       insolvent as a result of the Four-Year Transfers or obligation; or

       (b)      to an insider for an antecedent debt at a time when the Debtor was insolvent, and

       the insider had reasonable cause to believe that the Debtor was insolvent.

       37.      By reason of the foregoing, the Trustee sues to avoid all the Four-Year Transfers

made to the Defendants or obligations incurred, and to recover the Four-Year Transfers or the

value thereof from the Defendants pursuant to 11 U.S.C. §§ 544 and 550 plus his attorneys’ fees

thereto.


_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 8
 Case 18-40295        Doc 458      Filed 02/11/20 Entered 02/11/20 16:00:10         Desc Main
                                   Document      Page 9 of 10



          38.   Defendants Lucent Health Solutions and Lucent Health Care Management are

liable as successors in interest to Defendant North American.


                               VI. COUNT FOUR
                RECOVER AVOIDED TRANSFERS UNDER 11 U.S.C. § 550(a)

          39.   Plaintiff realleges and incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

          40.   The 90-Day Transfers, the Two-Year Transfers, and the Four-Year Transfers

together are referred to as the “Transfers.”

          41.   Defendant North American was the initial transferee of the Transfers or the

immediate or mediate transferee of such initial transferee or the person for whose benefit the

Transfers were made. Defendants Lucent Health Solutions and Lucent Health Care Management

are liable as successors in interest to Defendant North American.

          42.   Plaintiff is entitled to recover from Defendants the Transfers pursuant to Section

550(a) of the Bankruptcy Code, to the extent they are avoided pursuant to Section 544, 547, and

548 of the Bankruptcy Code, plus interest thereon to the date of payment and the costs of this

action.

                                          VII. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Larry A. Levick, Litigation Trustee for

the Unsecured Creditors’ Litigation Trust, respectfully prays that this Court:

          (a)   avoid the Transfers described in this Complaint pursuant to Sections 547, 548,

and/or 544 of the Bankruptcy Code;

          (b)   direct Defendant North American Administrators, LP, or their successors in Lucent

Health Solutions, LLC, and/or Lucent Health Care Management, LLC to return to Plaintiff the


_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 9
 Case 18-40295        Doc 458       Filed 02/11/20 Entered 02/11/20 16:00:10            Desc Main
                                    Document      Page 10 of 10



amount of the Transfers, plus interest from the date of demand at the maximum legal rate and to

the fullest extent allowed by applicable law, together with the costs and expenses of this action

including, without limitation, attorneys’ fees;

       (c)     enter judgment in favor of Plaintiff and against the Defendant, in an amount equal

to the sum of the Transfers, plus pre-judgment and post-judgment interest for each payment, costs

of court and attorneys’ fees; and

       (d)     grant Plaintiff such other relief as this Court deems just and proper.

                                              Respectfully submitted,

                                              SINGER & LEVICK, P.C.


                                              By:      /s/ Michelle E. Shriro
                                                     Michelle E. Shriro
                                                     State Bar No. 18310900
                                                     William R. Dorward
                                                     State Bar No. 24007123
                                                     Todd Hoodenpyle
                                                     State Bar No. 00798265

                                              16200 Addison Road, Suite 140
                                              Addison, Texas 75001
                                              Phone: 972.380.5533
                                              Fax: 972.380.5748
                                              Email: mshriro@singerlevick.com
                                              Email: dorward@singerlevick.com
                                              Email: hoodenpyle@singerlevick.com


                                              ATTORNEYS FOR
                                              LARRY A. LEVICK, LITIGATION TRUSTEE




_____________________________________________________________________________________________
COMPLAINT TO AVOID PREFERENTIAL AND/OR FRAUDULENT TRANSFERS
Page 10
